Order, Supreme Court, New York County (Robert Lippmann, J.), entered November 20, 1996, which denied the City’s motion for a new trial on the issue of liability, granted the cross-motion of plaintiff Herman Reynolds to set aside the jury’s verdict as to past and future pain and suffering and directed a new trial on that issue, reversed, on the law, without costs, the City’s motion granted, the grant of the cross-motion vacated as academic in view of the foregoing, and the matter remanded for a new trial on all issues.
In these consolidated personal injury actions arising from the head-on collision of a car and a van on the rain-slicked lower roadway of the Manhattan Bridge, which was undergoing Federally-funded renovation of its upper roadway, it was error for the trial court to admit into evidence certain documentary and testimonial evidence pertaining to such Federally-funded safety enhancement of the bridge, specifically the 1981 “Manhattan Bridge Rehabilitation Project Report” prepared for the State by the consulting firm of Edwards and Kelsey.
23 USC § 409 provides: “Notwithstanding any other provision of law, reports, surveys, schedules, lists, or data compiled *160or collected for the purpose of identifying evaluating, or planning the safety enhancement of potential accident sites, hazardous roadway conditions, or railway-highway crossings, pursuant to sections 130, 144 and 152 of this title or for the purpose of developing any highway safety construction improvement project which may be implemented utilizing Federal-aid highway funds shall not be subject to discovery or admitted into evidence in a Federal or State court proceeding or considered for other purposes in any action for damages arising from any occurrence at a location mentioned or addressed in such reports, surveys, schedules, lists, or data.”
It is undisputed that the Manhattan Bridge rehabilitation project has been and continues to be the recipient of Federal highway funding pursuant to 23 USC §§ 103 and/or 130, 135, 151, 152, 153, 156 and 219. The City moved, at the beginning of the trial, to exclude the introduction, of, inter alia, “the complete accident history of this roadway, the individual accident reports referred to in such history, any study or survey conducted prior to or for purposes of any portion of the ongoing rehabilitation process, including the study performed by Edwards and Kelsey, Inc. in 1983”, as well as any testimony derived from this sort of documentation.
In denying the City’s motion, the trial court relied upon the unpublished opinion of the Court of Claims in Kratchman v State of New York (July 29, 1991, Israel Margolis, J., affd for reason stated in Court of Claims 206 AD2d 893, lv denied 84 NY2d 809), which held that a claimant (here a plaintiff) in a highway negligence claim may defeat the State’s (here the City’s) objection to evidence under section 409 by showing that the information was generally compiled for purposes other than those strictly relating to an application for Federal aid funding pursuant to section 152 or for “developing any highway safety construction improvement project which may be implemented utilizing Federal-aid highway funds” (quoting Martinolich v Southern Pac. Transp. Co., 532 So 2d 435, 437 [La], cert denied sub nom. Louisiana Dept. of Transp. & Dev. v Nick Martinolich, Inc., 490 US 1109).
The court further found that the City had not come forward with the requisite evidentiary showing of a “real and substantial nexus between the data to be excluded and the potential development of a federally funded safety enhancement”. However, as noted above, it is undisputed that the Manhattan Bridge rehabilitation project has been and continues to be the recipient of Federal highway funding pursuant to 23 USC §§ 103 and/or 130, 135, 151, 152, 153, 156 and 219.
*161While Kratchman enunciates valid general principles, the reports excluded there were State Department of Transportation, Traffic and Safety Division highway safety investigation reports, resulting from routine investigations undertaken in the ordinary course of the Department of Transportation’s business of investigating accident scenes. Here, the three-volume Edwards and Kelsey study was specifically prepared to develop a highway safety construction project to be implemented through the use of Federal funds. There also can be no doubt that, although it was being performed in phases over a period of more than 20 years, the maintenance and reconstruction of the Manhattan Bridge’s several roadways constitutes a single, unified project. Although the agreement for the bridge reconstruction does not elaborate as to which of the enumerated Federal statutes was specifically pertinent to the project, that does not render section 409 inapplicable. Under all the circumstances presented, the City has sufficiently demonstrated that, at the very least, the Edwards and Kelsey report has a “substantial nexus” to the Federally-funded rehabilitation of the Manhattan Bridge.
Inasmuch as we are remanding this case for a new trial, we need not reach the City’s other contentions. Concur — Wallach, J. P., Tom and Andrias, JJ.